Citation Nr: 0503710	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that he did 
not have the requisite military service to establish basic 
eligibility for such benefits.

In March 2004, the appellant submitted evidence directly to 
the Board, consisting of various medical records.  Pursuant 
to 38 C.F.R. § 20.1304 (2004), additional pertinent evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless the benefit sought on appeal may be allowed 
without such referral, or the claimant expressly waives his 
procedural right to such referral.  In this case, although 
the appellant did not waive initial RO consideration of the 
additional evidence he submitted, given the nature of the 
issue on appeal, the Board finds that the additional evidence 
is not pertinent; thus, a remand is not necessary.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a September 2003 letter, the RO notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

Although the appellant did not receive a VCAA notice prior to 
the initial decision denying his claim, the Board finds that 
the lack of such a pre-decision notice is not prejudicial.  
The VCAA notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  A 
review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the appellant's claimed service from 
the service department.  The appellant has identified no 
other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  Given the nature of the 
issue on appeal, the Board finds that there is no need for a 
VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the veteran's appeal must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.  

I.  Factual Background

The record shows that in October 2002, the appellant 
submitted an application for VA benefits, claiming that he 
had active service during World War II.  

In support of his claim, he submitted various Army documents, 
including a "Certificate of Discharged," purportedly 
showing that he served in the USAFFE from January 1942 to 
September 1945.  Also submitted was a copy of a discharge 
certificate from the United States Army, purportedly showing 
that he was discharged from the Philippine Scouts in April 
1949.  

The RO thereafter forwarded the information to the service 
department, requesting verification of the appellant's 
claimed military service.  In September 2003, the service 
department responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The RO has denied the appellant's claim for VA benefits on 
the basis that he did not have the requisite military service 
to establish eligibility for such benefits.  The appellant 
has appealed the RO determination, essentially arguing that 
he is entitled to VA benefits based on his claimed military 
service, regardless of the findings of the service 
department.  He asserts that the documentation he has 
submitted is sufficient to establish his entitlement to VA 
benefits.  




II.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2004).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2004).

III.  Analysis

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  38 C.F.R. § 3.203.  
Thus, VA is bound by the certification of the service 
department which shows that he did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The U.S. Court of Veterans Appeals for Veterans 
Claims has held that the findings by the service department 
verifying a person's service are binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  Venturella 
v. Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see also Dacoron v. Brown, 4 Vet. App. 115 
(1993).

As the appellant did not have the requisite service to 
qualify him for VA benefits, the appeal must be denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board has carefully 
reviewed the appellant's statements regarding his military 
service in World War II, as well as the medical evidence he 
submitted.  In the absence of qualifying service, however, 
such evidence is immaterial.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


